Citation Nr: 1409067	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative residuals of prostate cancer, claimed as due to exposure to herbicides (Agent Orange).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during service.

2.  Prostate cancer was not present until many years after the Veteran's discharge from service and is not etiologically related to service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the Veteran was provided all required notice in letters sent in May 2010 and June 2010, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records (SPRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Additionally, the RO has attempted to verify the Veteran's assertion of exposure to herbicides by obtaining information from the Joint Services Records Research Center, National Personnel Records Center, and Defense Personnel Records Information Retrieval System.   

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to his claim, but the Board has determined that VA has no duty to provide an examination or obtain a medical opinion in response to the claim.  The Veteran's contention is that his prostate cancer should be afforded presumptive service connection on the basis of exposure to Agent Orange during service.  However, as will be explained below, a diagnosis of prostate cancer is already of record.  Furthermore, the Veteran's service, as described by him, does not constitute service in the Republic of Vietnam, as it is defined for VA purposes.  38 C.F.R. § 3.307(a)(6)(iii).  He has presented no other theory of entitlement or basis on which to grant his claim.  Further, while there is competent evidence of the post-service presence of prostate cancer, there is no competent evidence of the disease in service or until many years thereafter and no competent evidence that the disability may be associated with the Veteran's active service or a service-connected disability.  Therefore, the Board finds that a remand to afford the Veteran a VA examination or obtain an opinion is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Prostate cancer is subject to presumptive service connection on the basis of herbicide exposure in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background and Analysis 

The Veteran seeks service connection for the post-operative residuals of his prostate cancer, which he claims is a result of exposure to Agent Orange during service in the Republic of Vietnam during the Vietnam era.  Specifically, the Veteran contends that he was exposed to Agent Orange while aboard the USS KITTY HAWK (CVA-63), serving as an ordnance loader with the VA 37.  The Veteran has not claimed to have set foot in Vietnam but rather, in his substantive appeal, he argued that "Agent Orange could have been spread from both land and sea."  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under the proper interpretation of the statute and regulation.    

A review of the record shows the Veteran was diagnosed with prostate cancer in November 2009, and subsequently underwent surgery in February 2010.  The Veteran has continued to receive treatment for prostate cancer and associated residuals since that time.  

With respect to whether he served in Vietnam, the Board notes that available personnel and service treatment records do not show, the Veteran does not contend, and the evidence of record does not suggest, that he set foot in Vietnam.  Specifically, the Veteran's DD Form 214 shows that he served in the U.S. Navy from January 1966 to September 1969, and reflects two years and ten months of foreign and sea service.  The DD Form 214 does not indicate that he served in the Republic of Vietnam.  A February 1969 service treatment record notes that the Veteran sought treatment while aboard USS KITTY HAWK.  

On review, the Board finds that the Veteran cannot be presumed to have been exposed to Agent Orange based solely on his service aboard the USS KITTY HAWK.  A VA Compensation and Pension Service Bulletin from January 2010 included information which provided information to assist with development in disability claims based on herbicide exposure from Navy Veterans.  The Bulletin notes that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provides a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identifies certain vessel types that operated primarily or exclusively on the inland waterways.  The VA Compensation and Pension Service updated the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents in January 2014.  The USS Kitty Hawk is not listed as a vessel that had inland operations.   

In support of his claim, the Veteran submitted an article from the Blue Water Navy Vietnam Veterans Association arguing that there should be a presumption of exposure to Agent Orange based on The Institute of Medicine's report titled, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  However, after reviewing a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with veterans, ship deck logs, and other government documents, the report itself concludes that there was insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.    

The RO has attempted to verify the Veteran's assertion of exposure to herbicides.    Correspondence received from the Joint Services Records Research Center (JSRRC) states that there was no evidence that the USS KITTY HAWK docked in Vietnam.  

In May 2010, the National Personnel Records Center (NPRC) indicated that the Veteran was attached to a Unit (Attack Squadron 37) that could have been assigned to a ship or to shore.  For U.S. Department of Defense purposes, the Unit was credited with Vietnam service; however, the NPRC determined that the Veteran's service record did not provide conclusive proof of his in-country presence.

A September 2010 Defense Personnel Records Information Retrieval System (DPRIS) response also indicates that the history of the USS KITTY HAWK, the Veteran's ship, did not document aircraft destinations, or that the ship docked in Vietnam, or list personnel that stepped foot in Vietnam.  

Consequently, the weight of the evidence is against a finding that the Veteran set foot in Vietnam or was on an inland waterway.  There is no evidence of record suggesting otherwise.  The Board emphasizes that the Veteran is not entitled to a presumption of exposure and he has not established a factual foundation for establishing exposure to Agent Orange at any time.    

As to the Veteran's claim that Agent Orange could have spread from both land and sea, the Board notes that the article submitted by the Veteran and discussed above does not support a finding that the Veteran was exposed to herbicides while serving on the USS KITTY HAWK, and the Veteran has not submitted any other evidence supporting such a finding.  Finally, the Board notes that the Veteran's own statements concerning such exposure are speculative at best.  

Finally, while the Board is required to review all issues reasonably raised from a liberal reading of the record, when there is, "no evidentiary support for a particular theory of recovery," the Board need not consider such theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In this case, there is no evidentiary support for any theory of recovery other than service connection on the basis of herbicide exposure.  In any event, the lay and medical evidence reflects that prostate cancer did not manifest in service, the Veteran's genitourinary system was normal upon examination at separation in August 1969, and prostate cancer was not diagnosed until 2009, well outside the one-year presumptive period.  There is also no claim or evidence that prostate cancer is related to service other than the Veteran's argument that it was due to Agent Orange exposure as discussed above.  

Accordingly, the Board must conclude that service connection is not warranted for prostate cancer.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for post-operative residuals of prostate cancer, claimed as due to exposure to herbicides (Agent Orange), is denied.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


